Citation Nr: 1827979	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-34 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hypertension, as secondary to a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issue of entitlement to service connection for PTSD has been recharacterized as service connection of an acquired psychiatric disorder, to include PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has hearing loss and PTSD due to his military service.  In this regard, in his September 2014 Substantive Appeal, he reported that he has PTSD due to combat experiences in Vietnam.  He also contends that he has hypertension caused or aggravated by his PTSD.

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was Light Weapons Infantryman and that he received the Vietnam Service Medal, Vietnam Campaign Medal, and National Defense Service Medal.  His service treatment records (STRs) do not contain an entrance examination or any records prior to November 1969.  His January 1971 separation examination does not report any relevant conditions and audio testing conducted at such time shows no hearing loss.

The Veteran was afforded a VA examination in regard to his hearing loss claim in August 2012.  The examiner found that he had bilateral hearing loss.  However, the examiner concluded that it was less likely than not that his current hearing loss is due to his military service because the Veteran's separation examination showed no reduction in hearing acuity.  However, the absence of in-service evidence of a hearing loss disability is not fatal to the Veteran's claim.  See 38 C.F.R. § 3.303 (d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Therefore, another VA examination is needed to decide this claim.

Thereafter, in September 2012, he was afforded a VA examination in regard to his PTSD claim.  During the examination, the Veteran reported receiving incoming fire and seeing other service members killed while in combat in Vietnam.  He also reported experiencing difficulty sleeping and nightmares related to his experiences in Vietnam.  He denied experiencing avoidance or numbing.  The examiner found that the Veteran's reported combat stressor meets the criteria for a PTSD diagnosis.  However, the examiner also found that he did not meet the DSM-IV criterion C for a PTSD diagnosis and did not diagnose the Veteran with a psychiatric condition.

Subsequently, VA treatment records were associated with the file in December 2012 and May 2013.  These records contain a September 2012 treatment record in which the Veteran reported experiencing relevant psychiatric symptoms, including numbness, isolation, hypervigilance, and outbursts of anger.  In addition, he tested positive for PTSD during VA screening conducted in October 2012.  The Veteran was also found to have essential hypertension at such time.  As evidence added to the record after the September 2012 VA examination is supportive of a psychiatric diagnosis, another VA examination is needed to decide this claim.

In addition, while on remand, the RO should undertake all appropriate measures to locate and associate any additional STRs and service personnel records (SPRs) not currently associated with the file, to include the Veteran's entrance examination.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Furthermore, all of the Veteran's VA treatment records should also be associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s), to include the National Personnel Records Center, with a request for copies of the Veteran's complete STRs and SPRs.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all of the Veteran's outstanding VA treatment records.

3.  After completing the records development indicated above, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by examiner.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s). If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied. If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

A complete rationale should be provided for any opinions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service

The examiner should opine as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure therein.

The examiner should further discuss medically known or theoretical causes of hearing loss and describe how hearing loss which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

A complete rationale should be provided for any opinions reached.

5.  If the Veteran is found to have an acquired psychiatric disorder that is related to service, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension is either caused by or aggravated by his acquired psychiatric disorder.

A complete rationale should be provided for any opinions reached.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




